Citation Nr: 1736382	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Subsequently, jurisdiction was transferred to the RO in Chicago, Illinois.

By way of procedural background, the RO also denied the Veteran's claim to entitlement to compensation under 38 U.S.C.A. § 1151 for femoral sciatica of the left leg and for a right hand condition in the January 2012 rating decision.  The Veteran timely appealed these issues in addition to the RO's denial for special monthly compensation for aid and attendance.  Subsequently, the RO granted the two claims in a February 2013 rating decision.  As such, because the grant of VA compensation is a full grant of the benefit sought on appeal, the Board will not address these two issues as they are now moot.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.  The VLJ, during the June 2017 Board hearing, was in compliance with her duties as a hearing officer as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, the Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2) as of the date of this remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to develop evidence for special monthly compensation based on the need for aid and attendance and to obtain current VA treatment records.  

VA's governing laws and regulations direct that special monthly compensation at the aid and attendance rate is payable by reason of the Veteran being helpless or so nearly helpless that he requires the regular aid and attendance of another person.  
38 U.S.C.A. §§ 1502 (b); 38 C.F.R. § 3.351 (a), (b). 

To establish a need for regular aid and attendance, the Veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502 (b); 38 C.F.R. §§ 3.351 (c).

The Veteran underwent a VA examination for his aid and attendance claim in February 2011, more than six years ago.  Additionally, the Veteran was afforded a VA examination for his bilateral lower and upper extremity neuropathy in February 2014.  Although generally, the mere passage of time is not a sufficient basis for a new examination, the Veteran indicated in his hearing before the Board that his condition has worsened since those examinations were conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  This more recent testimony suggests a worsening of the Veteran's disabilities since last examined by VA, warranting an updated aid and attendance examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In order to determine whether the Veteran is entitled to SMC based on the need for regular aid and attendance, the Veteran must be provided an additional VA medical examination to evaluate the current effects the disabilities have on the Veteran's ability to perform daily living activities.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file. 

2.  Then, schedule the Veteran for a VA aid and attendance examination to address whether the following are present as a result of service-connected disabilities or disabilities:  

Inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

*The examiner should also address whether the Veteran has loss of use of the bilateral upper extremities and bilateral lower extremities such that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.

*The claims file must be reviewed in conjunction with the examination.  The supporting rationale for all conclusions and opinions expressed must be provided.

3.  Following the above-development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




